'TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00800-CV


Christine Leise, Appellant

v.

D.A.N. Joint Venture II, a Limited Partnership, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-06-004240, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's brief was due on January 28, 2009.  The clerk of this Court sent an
overdue brief notice dated February 23, 2009.  The notice cautioned that appellant Christine Leise's
appeal could be dismissed if, by March 5, 2009, she failed to file a brief or explain why the brief
had not been filed.  To date, this Court has received no brief or explanation.  This appeal is dismissed
for want of prosecution.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   April 8, 2009